Google LLC                                                                                     USLawEnforcement@google.com
1600 Amphitheatre Parkway                                                                      Mountain View, California 94043




                                             CERTIFICATE OF AUTHENTICITY

           I hereby certify:

           1.      I am employed by Google LLC ("Google"), located in Mountain View, California. I am
           authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
           following facts, except as noted, and could testify competently thereto if called as a witness.

           2.      I am qualified to authenticate the records because I am familiar with how the records
           were created, managed, stored and retrieved.

           3.      Google provides Internet-based services.

           4.       Attached is a true and correct copy of records pertaining to the Google account-holder(s)
           identified with account(s) X30080, with Google Ref. No. 2186344 (“Document”). Accompanying
           this Certificate of Authenticity as Attachment A is a list of hash values corresponding to each file
           produced in response to the Grand Jury Subpoena.

           5.       The Document is a record made and retained by Google. Google servers record this data
           automatically at the time, or reasonably soon after, it is entered or transmitted by the user, and this
           data is kept in the course of this regularly conducted activity and was made by regularly
           conducted activity as a regular practice of Google.

           6.      The Document is a true duplicate of original records that were generated by Google’s
           electronic process or system that produces an accurate result. The accuracy of Google’s
           electronic process and system is regularly verified by Google.

           7.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
           and correct to the best of my knowledge.




           ___/s_Jasmine Perez_______                         Date: 12/6/2018
           (Signature of Records Custodian)


               Jasmine Perez
           (Name of Records Custodian)




     Case 2:19-cr-00014-JRG-CRW Document 185-2 Filed 07/07/20 Page 1 of 2 PageID #:
                                       2288
Google LLC                                                                          USLawEnforcement@google.com
1600 Amphitheatre Parkway                                                           Mountain View, California 94043




                    Attachment A: Hash Values for Production Files (Google Ref. No. 2186344)

           x30080.AccountInfo.txt:

           MD5- 899295b844f1ee566a61c26211242c97
           SHA512-
           4e59227cac27c93b84e7c80b404798bad0af0c24480be5a0bc476e6ec7cd3c3c1e9fc77ed6733f8ad9
           5a2f62db9524db22b8b8b696f51e031d68c6fd4b054bbe




     Case 2:19-cr-00014-JRG-CRW Document 185-2 Filed 07/07/20 Page 2 of 2 PageID #:
                                       2289
